Citation Nr: 0508299	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  00-09 883	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for disability 
exhibited by short-term 
memory loss.

3.  Entitlement to service connection for disability 
exhibited by joint pain, muscle pain, weakness, and fatigue, 
to include as a result on an undiagnosed illness.

4.  Entitlement to service connection for residuals of a low 
back injury.

5.  Entitlement to service connection for dishydrotic eczema.

6.  Entitlement to service connection for tinea pedis.

7.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

8.  Entitlement to a compensable evaluation for tinnitus.

9.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to May 
1969, from June 1981 to June 1983, and from September 1990 to 
February 1991.  He died in February 2004.

This matter arises from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1965 to May 1969, from June 1981 to June 1983, and from 
September 1990 to February 1991.

2.  The veteran died on February [redacted], 2004, while his appeal 
of an October 2003 Board of Veterans' Appeals (Board) 
decision remained pending at the United States Court of 
Appeals for Veterans Claims (Court).


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

These matters were previously before the Board in October 
2003.  At that time, service connection for residuals of a 
low back injury was dismissed for lack of jurisdiction after 
the veteran withdrew his substantive appeal as to that issue.  
The remaining issues were remanded to the RO for additional 
development.

The veteran perfected a timely appeal to the Court.  He died 
in February 2004, before the Court had reviewed the pleadings 
and briefs of the parties.  In a November 2004 Court Order, 
the Court vacated and dismissed the underlying October 2003 
Board decision on account of the veteran's death.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).

ORDER

The appeal is dismissed.



		
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


